WILLIAMS, PRESIDENT :
This is a suit to cancel a written contract for the purchase of a piano to be paid for upon the installment plan, on the ground that plaintiffs signature to the contract was procured by false and fraudulent representations. The cause was heard March 23, 1908, in the circuit court of Mingo county upon bill, answer and general replication and depositions taken on-behalf of the plaintiff, and a final decree pronounced cancelling and anulling the contract, and giving plaintiff a recovery against the defendant for $50, the amount of money which she had paid on the piano; and decreeing that, upon the repayment of said sum, and the costs of the suit, the plaintiff should return to the defendant or its agent the piano. From this decree defendant has appealed.
There was a demurrer to the bill which was overruled, and this is assigned as error. The bill states a good cause for equitable relief and the court committed no error in overruling the de*16murrer. Equity lias jurisdiction to cancel contracts affected by fraud, whether such contracts relate to the sale of real estate or personal property. 2 Story’s Eq. section 694; Hogg’s Eq. Prin., section 48; Engeman v. Taylor, 46 W. Va. 669; Ryan v. Nuce, 67 W. Va. 485, (68 S. E. 110); Flesliman v. Hoylman, 27 W. Va. 728; Hiatt v. Shull, 36 W. Va. 563.
But we think the proof fails to establish a ease of fraud. Plaintiff agreed to pay $250 for the piano, and paid $20 down; she paid $30' more in five separate payments. Plaintiff testified that she did not know the value of pianos, and that she trusted to defendant’s agent to sell her a good one; that he represented to her that it was a good one, and that it was worth $250. She does not claim the piano is not of the kind described in the contract; but says she afterwards learned it was a cheap one, and not worth the money which she had agreed to pay; that it was not worth more than $50. The fraud, relied on is the misrepresentation of the defendant’s agent as to the value of the piano. A witness for plaintiff, M. Damn, who was a music teacher, and apparently a tuner and repairer of pianos, testifies that the piano ought not to have cost the dealer more than from $115 to $125 when new, and ought to sell for about $175. But the fact that plaintiff had agreed to pay more for the piano than it was worth, is not alone sufficient to establish such fraud as would entitle her to be relieved against her contract. If courts would undertake to relieve parties from the effects of their contracts, simply because they had been induced to buy a thing for more than it was worth, they would be kept very busy indeed. Courts will not thus assume the guardianship over people who are sui juris. “Mere inadequacy of consideration which is a species of constructive fraud' is not of itself sufficient to justify a court of equity in setting aside a deed or other contract, unless the inadequacy be such as to justify the presumption of fraud or collusion; and to justify such presumption from inadequacy alone it must be so strong and manifest such an inadequacy as to shock the conscience and confound the judgment of any man of common sense.” Hogg’s Eq. Prin., section 51. This - principle applies whether the thing be personal property or real estate. If inadequacy of price is not sufficient reason to set aside a contract on application of the seller, it follows that the purchaser can not’ avoid it on the ground that the price which he has agreed to *17pay is too much.. It was held in the case of Bradford v. Mc-Conihay, 15 W. Va. 732, that even one-half the value only was not such inadequacy as would authorize the cancellation of the deed. Pennypacker v. Laidley, 33 W. Va. 625; 6 Cyc. 286; 14 A. & E. E. L. 124. There was no confidential relation existing between defendant’s agent and plaintiff, and, therefore, no reason why she should have relied on his judgment rather than upon her own. If she had not sufficient knowledge of pianos, and of their value, to risk her judgment in buying one, she should not have signed the contract; it was her voluntary act. If she agreed to pay too much, she did nothing more than the great majority of people are doing nearly all the time. There is no proof that the agent sold plaintiff the piano at a higher price than that fixed by defendant company, or that the price was not the general market price of the particular kind and make of piano which she bought. Neither is it proven that the piano was not of the particular kind and make that the agent represented it to be. According to the testimony of witness Daum, $175' would have been a reasonable price. Plaintiff agreed to pay $250, all of. which, except $20, was to be paid in monthly instalments of $6 each. When it is remembered that plaintiff was given immediate possession of the piano and was to have the right to a continuous use of it throughout the long period of payments, $250 is not such an unreasonable price as to shock the moral conscience, and establish the claim of fraud. Moreover, plaintiff appears to have been satisfied with her purchase for a long time after she had possession of the piano. She made five monthly payments, and it does not appear that she expressed to defendant any dissatisfaction until after she had fallen in arrears in the monthly payments, and the defendant had brought an action of detinue before a justice of the peace to recover possession under the terms of the contract which provided that title should remain in the seller until all deferred payments were made. When defendant brought its action of detinue plaintiff then brought this suit in equity to cancel the contract.
We are clearly of the opinion that plaintiff has failed to prove a case entitling her to equitable relief. We will, therefore, reverse the decree of the lower court, and will render such decree as the lower court should have rendered, which will be to dismiss plaintiff’s bill. Reversed and Bill Dismissed